PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/233,217
Filing Date: 27 Dec 2018
Appellant(s): Talmor et al.



__________________
Eli Talmor,et al
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 08/18/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/01/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
On pages 5-6 of the Appeal Brief, the Appellant argued the following: “The following arguments in Sections 1 and 2 shall explain why the examiner erred as to obviousness rejection of Claims 1-10, contested by the appellant. The arguments presented are focused on Claim 1, but are similarly applicable to Claims 2-10.  Section 1: We argue that Claim limitation is not met by a prior art references”.  The examiner is not persuaded.  The examiner asserts that the combination of Sheng and Spencer discloses the Appellant’s claim limitations of claim 1.
Sheng’s teachings of “the validation server settings may be stored in the wallet database 5819” in Paragraph 0149 & 0154 discloses the Appellant’s claim language of “identifying a user, sending said transaction, in real time, using personally identifiable hardware and software elements, and hardware and software-based identification-as-a-service resulting in storing said identification in database memory”.   
The combination of Sheng and Spencer goes on to disclose the following:
Sheng explicitly discloses the Appellant’s claim language of “integrating computer-based wallet, performing cryptographic functions” in Paragraph 0115.  block chain. All valid transfers of virtual currency from an address are digitally signed using the private keys associated with it”.  With much evidence, the examiner is certain that Sheng’s teachings in Paragraphs 0157, 0160-0161, 0163 and 0438 discloses the Appellant’s claim language of “for signing blockchain transactions and said identification”.   
In addition, Sheng teachings in Paragraph 0149 of “user enters any requisite information in the displayed web form fields. Such web form may include fields for entering the user's full name, address, contact information, a chosen username, a chosen password and/or any other useful identification information to associate with the account (step 435). The user's inputs are then prepared for transmission to the 
Sheng’s teachings of “verify the signatures to verify the chain of ownership” in Paragraph 0157 & 0390 discloses the Appellant’s claim language of “wherein said integration results in said identification”. 
As mentioned above, the examiner reiterates Sheng’s teachings in Paragraph 0115, explicitly teaches crypto (e.g., Bitcoin) wallet, and is equivalent to the Appellant’s claim language.  Sheng goes on to explicitly disclose blockchain transactions in Paragraph 0129.  Thus, the examiner asserts Sheng’s teachings in Paragraphs 0115 & 0129 discloses the Appellant’s claim language of “being part of said cryptographic functions and said blockchain transaction”. 
Sheng’s teachings in Paragraph 0164 discloses the Appellant’s claim language of “calculating, in real time, the user's private key using said wallet”.  The combination of Sheng and Spencer teachings of “public/private key pair may be recreated every time the process is invoked” in Paragraph 0013 & 0041 & 0074 of Spencer discloses the Appellant’s claim language of “said identification-as-a-service, wherein said private key is re-created every time said wallet is opened or initialized .”
Explicitly, Sheng’s teachings of “implementations such as this could be used, for example with universities or governments and allow greater transparency” in Paragraph 0082 discloses the Appellant’s claim limitation of “applying said user's private key to sign a transaction using an application, performing specific activity and linked to said wallet application”.   Moreover, Spencer teachings of “a public key 
Shengs’s teachings of “an account data structure datastore (e.g., an electronic wallet associated with a permissioned ledger” in Paragraph 0089 & 0092 discloses the claim limitation of “storing said transaction in a blockchain ledger memory, performing storage of transactions and records and linked to said application”.  Accordingly, the examiner maintains the rejection of claims 1-20.
On pages 6-7 of the Appeal Brief, the Appellant argued the following: “We remind that: "All the claim limitations must be considered when assessing patentability. MPEP §2143.03. If a claim limitation is not met by the prior art reference or other appropriate evidence, a rejection is inappropriate".  The examiner is not persuaded.  Contrary to the Appellant’s arguments, the examiner asserts that claims 1-20, as indicated in the final rejection, were considered, examined and rejected.  More specifically, the examiner provided a thorough prior art rejection on pages 6-11 of the final rejection mailed on 04/01/2021.  Accordingly, the examiner maintains the rejection of claims 1-20.  
On page 7 of the appeal Brief, the Appellant argued the following: “In the final rejection of April 1, 2021, the examiner disregarded our claim limitations.”  The examiner is not persuaded.  As shown on record, the examiner presented an outstanding final office action, rejection each claim limitation.  In making the final rejection, the examiner thoroughly and carefully reviewed the prior art reference in combination with the 
On page 8 of the appeal Brief, the Appellant argued the following: “We further believed that in the analysis provided by the examiner at pp.6-8 the quoted paragraphs from the Sheng patent are completely misidentified as prior art. In our response to office action of April 1 and interview of April 15, entered on April 19 (see pages 14 -16) we argued that for example examiner replaces identification-as-a-service with a peripheral device (which is completely wrong, as seen on Fig.2 of our Drawings: peripheral devices cannot replace identification-as-a-service.) We repeat our response here because it proves the examiner's error.”  The examiner is not persuaded.  The examiner disagrees with the Appellant’s asserting that Sheng’s patent are completely misidentified as prior art.  In actuality, the examiner indeed provided Sheng as one of the prior art references used to reject the Appellant’s claims. Sheng teachings in Paragraph 0149 of “user enters any requisite information in the displayed web form fields. Such web form may include fields for entering the user's full name, address, contact information, a chosen username, a chosen password and/or any other useful identification information to associate with the account (step 435). The user's inputs are then prepared for transmission to the SOCOACT Controller”, which is equal vent to the Appellant’s teachings of “using said identification-as-a-service”.  This teachings indeed proves that the examiner did err in rejecting the Appellant’s patent application.  Accordingly, the examiner maintains the final rejection of claims 1-20.
On pages 10-11 of the appeal Brief, the Appellant argued the following: “We asked the examiner: How this discloses our claim limitation? identifying a user, sending said transaction, in real-time, using personally identifiable endpoint devices, and hardware and software-based identification-as-a-service, resulting in storing said identification in database memory We answered: It does not and therefore this claim limitation is not met by prior art reference.” The examiner is not persuaded.  Sheng’s Paragraph 0177 explicitly teaches “the registration form may include an identification of the buyer, the buyers wallet, and a source of funds to be established in the wallet” in which, discloses “identifying a user”.  Sheng’s teaches the following in paragraph 0430: “The CPU comprises at least one high-speed data processor adequate to execute program components for executing user and/or system-generated requests. The CPU is often packaged in a number of formats varying from large supercomputer(s) and mainframe(s) computers, down to mini computers, servers, desktop computers, laptops, thin clients (e.g., Chromebooks), netbooks, tablets (e.g., Android, iPads, and Windows tablets, etc .), mobile smartphones (e.g., Android, iPhones, Nokia, Palm and Windows phones, etc.), wearable device( Ss) (e.g., watches, glasses, goggles (e.g., Google Glass), etc.), and/or the like”. Therefore, the examiner asserts Sheng’s teachings in paragraph 0430 discloses the Appellant’s newly amended claim language of “endpoint devices” and “hardware and software-based identification-as-a-service, resulting in storing said identification in database memory”.  Accordingly, the examiner maintains the rejection.
On page 11, the Appellant states the following: “In the above modification Examiner substitutes identification as a service with Sheng par 0438”.  The examiner is not persuaded.  As mentioned above, the examiner asserts Sheng teachings in Paragraph 0149 of “user enters any requisite information in the displayed web form fields. Such web form may include fields for entering the user's full name, address, contact  MPEP § 2106 states Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure.  In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed Cir. 1997).  Accordingly, the examiner maintains the rejection.
On page 11, the Appellant states the following: “There is NO mention here of user identification.”  The examiner is not persuaded.  Sheng Paragraph 0177 explicitly teaches “the registration form may include an identification of the buyer, the buyers wallet, and a source of funds to be established in the wallet.”  Accordingly, the examiner maintains the final rejection of claims 1-20.
On page 12, the Appellant states the following: “2. There is no mention here or anywhere else (Sheng patent mentions identification multiple times) of using identification as being part of the cryptographic function (calculating user's private key in real-time).”  The examiner is not persuaded.  This argument was previously address in the advisory action, mailed on 04/30/2021.  As previously addressed, Sheng’s Paragraph 0228 discloses “blockchain functionality is based upon elliptic curve cryptography, where addresses are derived from elliptic-curve public keys and transactions authenticated using digital signatures.” Sheng goes on to teach in paragraph 0164, “A private key in the context of virtual currency is a secret number that allows a denominations of the virtual currency to be spent. Every address within a wallet has a matching private key, 
On page 12, the Appellant states the following: “3. What we have in 0438 is the use of a peripheral device that can be used together with wallets (which is common knowledge). A peripheral device is a device that is connected and used together with any other computer device. But they are not part of another computing device.”  The examiner is not persuaded.  This argument was previously address in the advisory action, mailed on 04/30/2021.  As previously addressed, the Appellant failed to point out how the prior art does not disclose the Appellant’s invention.  More specifically, the Appellant’s claims fails to include details on how “they are not part of another computing device”.  Accordingly, the examiner maintains the rejection.
On page 13, the Appellant states the following: “4. In analogy- peripheral devices may be connected and used together with the wallet but they are not part of its cryptographic functions (calculating user's private key in real-time as said in Claim 1). The use of Authentication dongles (see below) is another example of peripheral devices, not being part of wallet cryptographic functions (calculating user's private key in real-time as said in Claim 1).”.  The examiner is not persuaded.  This argument was previously address in the advisory action, mailed on 04/30/2021.  As previously addressed, Sheng and Spencer discloses 
On page 13, the Appellant states the following: “5. How then one can draw the "obviousness conclusion" that identification must be integrated with cryptographic function, i.e. being an integral part of it? The same reasoning goes for the Spenser patent: peripheral devices do not provide the functionality required”. The examiner is not persuaded.  This argument was previously address in the advisory action, mailed on 04/30/2021.   The examiner has “evaluate the totality of the facts and all of the evidence to determine whether they still support a conclusion that the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made.” Graham, at 17-18, 148 USPQ at 467.  The examiner has determined that the prior art references are from the same field of endeavor, which relates to processing and authenticating secure transactions using private keys. Moreover, the prior art reference Spencer was brought in to teach the “private key is re-created”, in which, the prior art reference Spencer discloses in Paragraph 0013; 0041 and 0074.  Accordingly, the examiner maintains the rejection.
On page 13, the Appellant states the following: “Therefore the combination of Sheng and Spenser does not teach integration claim and therefore claim limitation is not met by prior art reference.” The examiner is not persuaded.  Sheng explicitly discloses the Appellant’s claim language of “integrating computer-based wallet, performing cryptographic functions” in Paragraph 0115.  Paragraph 0115 explicitly teaches crypto 
On page 15, the Appellant states the following: “4. There is NO mention here of user identification. 5. There is no mention here of using identification as being part of the cryptographic function (calculating the user's private key in real-time). 6. What we have in [0164] is the common knowledge definition of a private key.”  The examiner is not persuaded.  This argument was previously address in the advisory action, mailed on 04/30/2021.  As previously addressed, the examiner asserts, Sheng Paragraph 0177 explicitly teaches “the registration form may include an identification of the buyer, the buyers wallet, and a source of funds to be established in the wallet.”, in which is the same as “user identification”.  Moreover, the examiner asserts Sheng and Spencer discloses the Appellant’s claim language of “private key is re-created every time said wallet is opened or initialized” in Paragraph 0013 & 0041 & 0074 of Spencer.  Accordingly, the examiner maintains the rejection.
On page 15, the Appellant states the following: “I repeat my argument from Dec. 11: But assuming "under broadest possible interpretation" that private key calculation in the wallet may be following (sequential to) the Identification as the service. This is quite different from integrating a computer-based wallet, performing cryptographic functions for signing blockchain transactions and said identification, using said identification-as-a-service.”  The examiner is not persuaded.  As mentioned above, the examiner reiterates Sheng’s teachings in Paragraph 0115, explicitly teaches crypto (e.g., Bitcoin) wallet, and is equivalent to the Appellant’s claim language.  Sheng goes on to explicitly disclose 
In addition, Sheng teachings in Paragraph 0149 of “user enters any requisite information in the displayed web form fields. Such web form may include fields for entering the user's full name, address, contact information, a chosen username, a chosen password and/or any other useful identification information to associate with the account (step 435). The user's inputs are then prepared for transmission to the SOCOACT Controller”, is equivalent to the Appellant’s teachings of “using said identification-as-a-service”.  Accordingly, the examiner maintains the rejection.
On pages 15-16, the Appellant states the following: “We concluded on April 19: "Jf claim limitations are not met by the prior art reference or other appropriate evidence, a rejection is inappropriate", based upon claim | limitations shown in yellow. In advisory action of April 30, 2021, the examiner repeated disputed keyword-based language analysis of the Sheng patent, claiming that a combination of keywords found in the Sheng patent discloses application claim language, continuously ignoring our complaint that prior art is not identified correctly.”  The examiner is not persuaded.  The examiner has indeed established a case of prima facie obviousness.  Instead, the burden shifts to the Appellant to come forward with rebuttal evidence or argument to overcome the prima facie case. See, e.g., Bell, 991 F.2d at 783-84, 26 USPQ2d at 1531; Rijckaert, 9 F.3d at 1532, 28 USPQ2d at 1956; Oetiker, 977 F.2d at 1445, 24 USPQ2d at 1444. However, the Appellant continuously repeats the 
On pages 16-22, the Appellant argued the following: “we conclude: both the claimed invention and prior art as a whole must be considered. In language analysis, based on keyword search, the Examiner failed to address the claimed invention and prior art as a whole, which means that the applied reference is not in fact prior art. Therefore obviousness rejection is an error.”  The examiner is not persuaded.  The Appellant’s response is merely a citation of case law and fails to provide any explanation of how it is relevant to the examiner’s rejection.  MPEP 710.01 discusses Appellant responses that fail to point out the examiner’s supposed errors and therefore do not comply with 37 CFR 1.111(b).
Additionally, in this case, the examiner find such a modification of improving an encrypted transaction processing and verification method of Sheng with authenticating data by using a private key when using a crypto (e.g., Bitcoin) wallet, as taught by Spencer, to be obvious.  In KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417 (2007), the Supreme Court held that “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her skill.” Id. at 417. “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable 
On Page 22, the Appellant argued the following: “The previous arguments in Sections 1 and 2 explained why the examiner erred as to obviousness rejection of Claims 1-10, contested by the appellant. The arguments presented were focused on Claim 1-10, but are similarly applicable to Claims 11-20.”  The examiner is not persuaded.  The examiner maintains the final rejection of claims 1-20 and asserts the combination of Sheng and Spencer discloses the Appellant’s claim language.  Accordingly, the examiner maintains the rejection.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
                  
                                                                                                                                                                                      Conferees:
Igor Borissov 
/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        Darnell Jayne
/DARNELL M JAYNE/Supervisory Patent Examiner, Art Unit 3649                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.